



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Wu, 2015 ONCA 792

DATE: 20151123

DOCKET: C59564

Doherty, Laskin and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Cheuk Ki Wu

Appellant

Delmar Doucette and Daniel C. Santoro, for the appellant

Tom Lemon, for the respondent

Heard and released orally:  November 13, 2015

On appeal from the conviction entered on August 6, 2014
    by Justice B. Thomas of the Superior Court of Justice.

ENDORSEMENT

[1]

In our view, the verdict is unreasonable and cannot stand.  Assuming
    that it was open to the trial judge to find that the bag that the appellant
    placed in Mr. Los car at about 9:10 a.m. was the same bag that the police
    retrieved from Mr. Los car some three and one-half hours later, we are
    satisfied there is no evidence upon which a reasonable trier of fact could
    infer that the drugs found in the bag at about 12:30 were in the bag some three
    and one-half hours earlier when the appellant placed it in Mr. Los car.

[2]

The bag was in a motel room for two hours and 20 minutes.  The Crown led
    no evidence concerning access to the bag while it was in the motel room.  The
    Crown also led no evidence as to who or what was in the motel room when Mr. Lo
    and his companion exited the motel room and went to the car with the bag.

[3]

In the absence of any evidence about who had access to the bag over that
    two hour and 20-minute period, we think it was unreasonable to conclude that
    the Crown had proved beyond a reasonable doubt that the contents of the bag had
    not changed between 9:10 a.m. and 12:30 p.m. when the police seized the bag.

[4]

In convicting the appellant, the trial judge said:

I find it is mere conjecture to suggest that somehow the
    contents of the bag changed while it sat in Mr. Los Kenora motel room.  I have
    no evidentiary basis upon which to make that conclusion.

[5]

We agree with counsel for the appellant that the trial judge erred in approaching
    his task by looking for evidence from which he could infer that the contents of
    the bag had changed.  The trial judge was required instead to look for evidence
    that would satisfy him beyond a reasonable doubt that the contents of the bag
    had not changed.  The difference between these two approaches is fundamental to
    a correct application of the criminal burden of proof.  In our view, this error
    explains why the trial judge arrived at what we conclude is an unreasonable
    result.

[6]

The appeal is allowed, the conviction is quashed and an acquittal is
    entered.

Doherty J.A.

John Laskin J.A.

M. Tulloch J.A.


